Title: To George Washington from William Tilghman, 23 March 1794
From: Tilghman, William
To: Washington, George


          
            Dear Sir
            Chester Town [Md.] March 23. 1794.
          
          I have the honor of acknowledging the receipt of your favors of the 10th & 20th
            instant. Mr Herbert’s letter, which was inclosed in your last, shall be safely kept
            amongst the other papers relating to the debt due from Sidney George to the estate of
            Col. Colvill. There is no doubt but interest must be paid on Mr
            Georges bond, subject to a small deduction during the late war, according to the law of
            Maryland. The case is different with respect to the £100 received by Mr Chalmers. He is
            to be considered as a British subject; & as our Courts have determined that British
            creditors are not entitled to interest during the war, on their debts due from American
            citizens, I suppose it would be inferred from the same principle, that Americans cannot
            recover interest on debts due before the revolution, from British subjects. Mr Chalmers
            seems to view it in this light, as his order authorizing me to draw on him, extends no
            farther than £100—I must confess however,
            that tho’ the law may be so, I see no good reason in point of Justice, why he should not
            pay interest. As it is not probable that any further information can be obtained as to
            the payment which Mr Chalmers supposes he must have made, all that now remains, is to
            decide, whether I shall draw on him for the value of £100 currency, agreeably to his
            order. It will occasion a small embarrassment in your final settlement of Col. Colvills
            estate—because if Chalmers should hereafter be able to prove that he paid the money
            before the War, you will have to make him restitution—You must guard yourself against
            this contingency, by taking a refunding bond from the persons interested in the estate
            of Col. Colvill. I shall wait your orders on this subject, & if you conclude that I
            had better draw, you will be so obliging as to send me a short writing, binding yourself
            to refund the money, if it should hereafter be proved that Chalmers paid it before.
          I have seen Mr George, since I last wrote to you. He promises to pay £100 this Spring,
            & I submit it to your consideration, whether it will not be adviseable to take a new
            bond for the balance, payable next fall, to yourself, as surviving Executor of Col.
            Colvill. I think this will place the debt on a better footing than it stands at present,
            & I dare say Mr George will have no objection. He is apt to be a little tardy in his
            payments, but the security of his bond is equal to that of any man. I shall delay my
            answer to Mr Chalmers’s letters till I receive your instructions. I have the honor to be with every sentiment of the most respectful regard Yr most ob.
            Servt
          
            Wm Tilghman.
          
        